Appeal from an order of the Supreme Court, Genesee County (Eric R. Adams, A.J.), entered July 6, 2005. The order determined that the employer/employee relationship between plaintiffs decedent and defendant Genesee Community College terminated as of December 31, 2001 and that a question of fact exists concerning the intent of the parties with respect to whether payments to plaintiffs decedent were to terminate upon his death.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Gorski, J.P., Martoche, Smith and Pine, JJ.